COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE INTEREST OF A. N. G., A                 §              No. 08-19-00088-CV
  CHILD,
                                                 §                 Appeal from the
                               Appellant,
                                                 §               383rd District Court

  .                                              §            of El Paso County, Texas

                                                 §               (TC# 2010CM094)

                                              §
                                            ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until April 1, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Patrick Bramblett, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before April 1, 2020.

       IT IS SO ORDERED this 26th day of February, 2020.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.